Exhibit 10.3
 
[cedarrapidslogo.jpg]
NOTICE OF FINAL AGREEMENT
 
 
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$1,906,781.18
07-11-2011
09-09-2011
1089922418
410 / 4
MACC PE00
755
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
 
Borrower:
 
MACC PRIVATE EQUITIES INC.
101 2ND ST SE SUITE 800
CEDAR RAPIDS, IA 52401-1219
 
 
Lender:
 
CEDAR RAPIDS BANK AND TRUST COMPANY
500 1ST AVENUE NE STE 100
CEDAR RAPIDS, IA 52401
 

 

                 
IMPORTANT: READ BEFORE SIGNING.  THE TERMS OF THE LOAN AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THE WRITTEN LOAN AGREEMENT MAY BE LEGALLY
ENFORCED.  BORROWER MAY CHANGE THE TERMS OF THE LOAN AGREEMENT ONLY BY ANOTHER
WRITTEN AGREEMENT.
 
As used in this Notice, the following terms have the following meanings:
 
Loan.  The term “Loan” means the following described loan: a Variable Rate
Nondisclosable Loan to a Corporation for $1,906,781.18 due on September 9,
2011.  This is a secured renewal loan.
 
Loan Agreement.  The term “Loan Agreement” means one or more promises,
promissory notes, agreements, undertakings, security agreements, deeds of trust
or other documents, or commitments, or any combination of those actions or
documents, relating to the Loan, including without limitation the following:
 
LOAN DOCUMENTS
Corporate Resolution:  MACC PRIVATE EQUITIES
INC.                                                                                                Change
In Terms Agreement
Disbursement Request and
Authorization                                                                                        Notice
of Final Agreement
 
Parties.  The term “Parties” means CEDAR RAPIDS BANK AND TRUST COMPANY and any
and all entities or individuals who are obligated to repay the loan or have
pledged property as security for the Loan, including without limitation the
following:
               

 
Each Party who signs below, other than CEDAR RAPIDS BANK AND TRUST COMPANY,
acknowledges, represents, and warrants to CEDAR RAPIDS BANK AND TRUST COMPANY
that it has received, read and understood this Notice of Final Agreement.  This
Notice is dated July 11, 2011.
 
BORROWER:


MACC PRIVATE EQUITIES, INC.
         
By:
/s/ David R. Schroder  
By:
/s/ Robert A. Comey    
DAVID R SCHRODER, President/Secretary of MACC
   
Robert A Comey, Executive V. P./CFO of MACC
 
PRIVATE EQUITIES INC.
   
PRIVATE EQUITIES INC.
         
LENDER:
     

 
CEDAR RAPIDS BANK AND TRUST COMPANY
     

 
X
/s/ John Hall        
John Hall, Asst. Vice President
               


